Title: Suspension of Impeached Officials, [14 September] 1787
From: Madison, James
To: 


[14 September 1787]

   Rutledge and Morris proposed that officials under impeachment should be suspended from office until tried and acquitted.

Mr. Madison. The President is made too dependent already on the Legislature by the power of one branch to try him in consequence of an impeachment by the other. This intermediate suspension, will put him in the power of one branch only. They can at any moment, in order to make way for the functions of another who will be more favorable to their views, vote a temporary removal of the existing Magistrate.
